Citation Nr: 1626776	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the June 28, 1974, rating decision that reduced the Veteran's special monthly compensation (SMC) at the "M" level to the "K" level, effective October 1, 1974.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1968 to March 1971, including service in the Republic of Vietnam.  He is in receipt of a Purple Heart and a Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Veteran testified at a Travel Board hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's electronic record.


FINDINGS OF FACT

1.  The June 28, 1974, rating decision reduced the Veteran's SMC at the "M" level to the "K" level, effective October 1, 1974.  In July 1974, the Veteran was informed in writing of the decision to reduce his benefits.  The Veteran did not submit additional evidence to show that compensation payments should be continued at their present level and he did not submit a notice of disagreement with the reduction.  Therefore, the June 28, 1974, rating decision became final, effective October 1, 1974.  

2.  There was not clear and unmistakable evidence of record at the time of the June 28, 1974, rating decision that established that the Veteran's right foot disability did not improve.
CONCLUSION OF LAW

The June 28, 1974, rating decision, which reduced the Veteran's SMC at the "M" level to the "K" level, effective October 1, 1974, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a) (2015); 38 C.F.R. § 3.105(e), 3.344(c) (1973).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has directed that the VCAA does not apply to claims of clear and unmistakable error (CUE).  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  

II.  Applicable Law

Generally, appellate review is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  Absent such action, a rating determination is considered to be final and is not subject to review except upon a finding of CUE.  38 C.F.R. § 7105.  

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The Court has set forth the following three pronged test to determine whether CUE is present in a prior RO determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was "clear and unmistakable error" must be based on the record and the law as it existed at the time of the challenged prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 413, 419 (1999).  A determination of clear and unmistakable error is dependent solely upon a review of that evidence which was before the adjudicator at the time of the challenged decision.  

The regulations governing CUE challenges to finality of RO decisions do not limit the number of times a claimant may raise a CUE claim as to a specific RO decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

In June 1974 and at the present time, VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of evaluations consistent with the laws and regulations governing disability compensation and pension.  Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability.  38 C.F.R. § 3.344(c).  

In June 1974, the provisions of 38 C.F.R. § 3.105(e) directed that where the reduction in rating a service-connected disability was considered warranted by a change in physical or mental condition, the reduction would not be effected for 60 days from date of rating to permit submission of additional evidence.  

III.  Analysis

The Veteran claims that, in the June 28, 1974, rating decision, the AOJ improperly found that he did not have loss of use of the right foot, thus reducing his entitlement to SMC at the "M" level to the "K" level.  Specifically, the Veteran seeks the restoration of SMC at the "M" level from October 1, 1974, through March 11, 2001.  

After reviewing the evidence of record at the time of the June 28, 1974 rating decision, the Board concludes that there is not an undebatable error warranting a finding of CUE.

Historically, the claims file shows that in May 1970, the Veteran filed a claim for service connection for fragment wounds of the right leg with nerve damage.  He reported loss of use of the right leg as a result of nerve damage from being hit by a mortar in service.  An electromyography (EMG) performed in service in May 1970 showed denervation of the common peroneal and posterior tibial nerves.

An April 1971 rating decision established service connection for multiple fragment wounds of both lower extremities with amputation of the left leg, multiple fragment wounds of both upper extremities, fragment wound of the face, perforation of the left tympanic membrane, fracture of the left hemate, and right peroneal palsy at 100 percent rating with SMC under 38 U.S.C. 314 "K" effective from March 16, 1971.  The rating decision noted that entitlement to loss of use of the right lower extremity would be considered upon completion of an examination.

The Veteran underwent a VA neurological examination in October 1971.  The October 1971 examiner noted large scars of the right thigh.  The examiner diagnosed traumatic paralysis of the right common peroneal and posterior tibial nerves.  The examiner noted that the Veteran was unable to dorsiflex the right foot, and there was only slight plantar flexion of the right upper foot.  The examiner noted only slight motion in the right toes and no ankle reflex.  The examiner did not find any sensory impairment.  The examiner indicated that the Veteran used Canadian crutches to walk and wore a brace on his right leg and foot.  

Based on the results of the October 1971 VA neurological examination, a February 1972 rating decision found that loss of use of the right leg was established.  In particular, the rating decision noted loss of use of the right foot secondary to multiple fragment wounds, right leg with retained foreign body, and right traumatic paralysis of the right common peroneal and posterior tibial nerves.  SMC was awarded at the rate intermediate between the "L" level and the "M" level ("L-1/2") on account of anatomical loss of one foot and loss of use of one foot rated 100 percent with additional disabilities effective from March 16, 1971.  38 U.S.C. 314(p) (now codified at 38 U.S.C.A § 1114(p)); 38 C.F.R. 3.350(f)(3) (1971); VA Regulation 1350.

In November 1973, the Veteran underwent a VA examination for his claim for a specially adapted housing grant.  The examiner diagnosed him with residuals of multiple fragment wound scars on the right calf and thigh.  The examiner indicated that the fragment wound scars were "severely disabling."  Although the examiner noted that the Veteran's right lower extremity was "virtually" within normal limits, the examiner noted considerable scar tissue.  The examiner also found that knee jerk was present, ankle jerk was absent, and Babinski was down.  He was noted to have good power in his right lower extremity.  His peripheral pulses were intact and regular.  The examiner indicated that the Veteran used Canadian crutches to walk.

Based on the results of this examination, in the June 28, 1974, rating decision now at issue, the AOJ found that loss of use of the right foot was no longer established, and thus reduced the Veteran's award of SMC to the "K" level, effective October 1, 1974, based on the anatomical loss of the left foot.  The AOJ also found that there was CUE in the February 1972 rating decision to the extent that it established SMC at the "L-1/2" level from March 16, 1971, to September 30, 1974.  The AOJ found that the Veteran should have instead been assigned SMC at the higher "M" level for this period, based on the anatomical loss of the left foot and loss of use of the right foot, with the presence of additional disabilities (multiple fragment wounds of the left thigh, right thigh, right leg, left forearm, and left arm) independently ratable at 50 percent or more.  In July 1974, the Veteran was informed in writing of the decision to reduce his benefits.  The Veteran did not submit additional evidence to show that compensation payments should be continued at their present level and he did not submit a notice of disagreement with the reduction.  Therefore, the June 28, 1974, rating decision became final, effective October 1, 1974.  

In March 2001, the Veteran requested that his service-connected right leg disability be re-evaluated.  In January 2002, he underwent a VA examination.  In a May 2002 rating decision, the AOJ found that loss of use of the right foot had been established based on the results of the January 2002 VA examination and restored SMC at the "M" level, effective March 12, 2001.  In July 2007, the Veteran filed a claim for entitlement to SMC at the "M" level for the period from 1974 until 2001.  The Veteran alleged CUE in the June 28, 1974, rating decision; he argued that the June 1974 decision improperly found that he had use of his right foot, and therefore, his SMC should not have been reduced from the "M" level to the "K" level from October 1, 1974, to March 11, 2001.

By way of background, the Board must first look to the statutory and regulatory provisions pertinent to SMC ratings in effect at the time of the June 1974 rating decision.  

As of June 1974, in relevant part, SMC was payable at the "K" level for each anatomical loss or loss of use of one foot.  38 U.S.C. 314(k).  SMC was payable for a veteran that had service-connected disabilities involving, inter alia, the anatomical loss or loss of use of both hands, or both feet, or of one hand and one foot.  38 U.S.C. 314(l).  This was known as SMC payable at the "L" level.  Under 38 U.S.C. 314(m) (now codified at 38 U.S.C.A § 1114(m)), SMC was payable where, inter alia, the veteran had service-connected disabilities that resulted in the anatomical loss or loss of use of two extremities at a level, or with complications, preventing natural elbow or knee action with prosthesis in place.  A veteran, with disabilities that satisfied this criteria, was paid SMC at the "M" level.  
In addition, 38 U.S.C. 314(p) (now codified at 38 U.S.C.A § 1114(p)), provided that, if a veteran's service-connected disabilities exceeded the requirements for any of the rates prescribed in section 314, the Administrator [Secretary], in his discretion, could allow the next higher rate or an intermediate rate but no higher than a limit established by law. 

Implementing regulations for the above statutory provisions were found at 38 C.F.R. 3.350.  Specifically, 38 C.F.R. 3.350(b) addressed ratings under 38 U.S.C. 314(l).  The regulation provided for the payment of SMC the same as the statutory provision, i.e., anatomical loss or loss of use of both hands, both feet, one hand and one foot.  In addition, the provision noted that the criteria for loss and loss of use of an extremity was to be found at 38 C.F.R. 3.350(a)(2). 

Under 38 C.F.R. 3.350(a)(2), the criteria was listed as follows: 

(2) Foot and hand.  (1) Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example: 

(b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Id.  

In addition, regulations governing intermediate or next higher rates of SMC  payable under 38 U.S.C. 314(p) were found at 38 C.F.R. 3.350(f).  In particular, under 38 C.F.R. 3.350(f)(3), in addition to the statutory rates payable under 38 U.S.C. 314(l)  through (n) and the intermediate or next higher rate provisions outlined previously, additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more would afford entitlement to the next higher intermediate rate or if already entitled to an intermediate rate under 38 U.S.C. 314, the next higher statutory rate, but not above the (o) rate.  Under this subparagraph, the disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. 314(l)  through (n) or the intermediate rate provisions outlined above.  

Here, the central issue is whether there was CUE in the June 28, 1974, rating decision, which found that the evidence no longer established loss of use of the right foot, and reduced the Veteran's SMC at the "M" level to the "K" level, effective October 1, 1974. 

The Veteran's representative contends that the June 28, 1974, rating decision contains CUE because it improperly found the Veteran had use of his right foot.  The Veteran's representative essentially argues that the November 1973 examination the AOJ relied on for the reduction of disability benefits from SMC "M" to SMC "K" did not show sustained improvement of the right foot disability.  To support this argument, the Veteran's representative points to the continued findings in the November 1973 examination of absent ankle jerk and down Babinski.  The Veteran's representative notes that at the time of the November 1973 examination and the June 1974 reduction, the Veteran's continued need for Canadian crutches to walk also demonstrated loss of use of the right foot.  During the hearing, the Veteran and his representative testified that the RO improperly reduced the Veteran's rating based on an examination that did not meet the criteria under 38 C.F.R. § 3.344(a).  In addition, they argued that just because the Veteran was able to use Canadian crutches did not mean that he did not have loss of use of his right lower extremity.  The Veteran's representative contends that nothing had changed regarding the Veteran's right foot at the time of the June 1974 rating decision from when he was first evaluated by VA in 1972.  The Veteran's representative argues that had the AOJ not made this error, then the Veteran's SMC would have remained at the "M" level.  
At the onset, the Board notes that the Veteran's representative's argument that the November 1973 VA examination was inadequate pursuant to 38 C.F.R. § 3.344(a) is inapplicable.  The Veteran was granted service connection effective March 16, 1971.  At the time of the reduction that was effective October 1, 1974, the Veteran's rating had not been in effective for at least five years, which renders the criteria under 38 C.F.R. § 3.344(a) "examinations less full and complete than those on which payments were authorized or continued will not be used as a basis for reduction" inapplicable.  38 C.F.R. § 3.344(c) (provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level for 5 years or more).  The criteria as applicable to the Veteran state that "reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c).  Accordingly, VA had no obligation to provide an equivalent examination to evaluate the Veteran's disability.  Thus, the issue is whether the November 1973 examination disclosed improvement in the Veteran's disability.  

The Board does not find that there was CUE in the June 28, 1974, rating decision, as the evidence of record at the time of the June 1974 rating decision does not undebatably establish that the Veteran's right foot disability had not improved.  Although the evidence of record at the time of the June 1974 rating decision reflects that the Veteran continued to have residuals of multiple fragment wound scars on the right calf and thigh that were "severely disabling" with an absent ankle jerk and a down Babinski (plantar reflex), and the Veteran continued to use Canadian crutches to walk, the examiner also noted that the Veteran's right lower extremity was "virtually" within normal limits, there was good power in the right lower extremity, knee jerk was present, and his peripheral pulses were intact and regular.  

As there was evidence that the Veteran had good power in his right lower extremity, which suggests that the Veteran had some degree of control over his right lower extremity; and knee jerk present reasonable minds could disagree as to whether loss of use of the right foot existed, as there was some indication that the right lower extremity had some effective function that remained other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The presence of knee jerk and the notation that the Veteran had good power in his right lower extremity suggests that he was able to manipulate his right lower extremity to some degree.  The finding of intact and regular peripheral pulses does not support loss of use as it does not indicate that there were circulatory disturbances.  38 C.F.R. § 3.350(b).  

Given such findings, the Board cannot conclude that the provisions of 38 C.F.R. §§ 3.105(e) and 3.344(c) were clearly and undebatably incorrectly applied.  Thus, as only loss of use of the left foot was shown, the Board concludes that the reduction of the Veteran's SMC from the "M" level to the "K" level effective October 1, 1974, was not improper.  

Reasonable minds can disagree that an error was made, as reasonable minds can disagree as to whether improvement was shown in the November 1973 VA examination.  Although the Board is sympathetic to the Veteran's statements that his right lower extremity has not changed since his in-service injury, the Board must evaluate the evidence of record at the time of the June 28, 1974 rating decision.  Unfortunately, that evidence is not undebately in the Veteran's favor.  As such, the motion to revise the June 28, 1974, rating decision, to the extent it found the evidence did not establish loss of use of the right foot and thereby reduced the Veteran's SMC from the "M" level to the "K" level, effective October 1, 1974, is denied.









	(CONTINUED ON NEXT PAGE)
ORDER

The June 28, 1974, rating decision, to the extent it found the evidence did not establish loss of use of the right foot and reduced the Veteran's SMC at the "M" level to the "K" level, effective October 1, 1974, was not clearly and unmistakably erroneous, and the motion to reverse the decision is denied. 







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


